Dismiss and Opinion Filed December 2, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00737-CV

             TNT QUADRANGLE PARTNERS, LP, Appellant
                              V.
            SRPF B/QUADRANGLE PROPERTY, LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02012-E

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                         Opinion by Justice Pedersen, III
      This appeal follows the trial court’s final judgment of possession. By letter

filed November 2, 2021, appellant has informed the Court that the county court has

granted a new trial in this matter. Because the granting of a new trial moots an

appeal, we directed appellant to file, no later than November 22, 2021, either a

motion to dismiss the appeal or a letter brief showing cause why the appeal should

not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Nat’l

Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (“Appellate courts

are prohibited from deciding moot controversies.”); Jones v. Tex. Dep’t of Criminal

Justice, 318 S.W.3d 398, 403 n.5 (Tex. App.—Waco 2010, pet. denied) (complaint
rendered moot by granting of motion for new trial). Although we cautioned

appellant that failure to comply could result in dismissal of the appeal without further

notice, appellant has not complied. Accordingly, on the record before us, we dismiss

the appeal. See TEX. R. APP. P. 42.3(a).




                                             /Bill Pedersen, III//
210737f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                           –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TNT QUADRANGLE PARTNERS,                    On Appeal from the County Court at
LP, Appellant                               Law No. 5, Dallas County, Texas
                                            Trial Court Cause No. CC-21-02012-
No. 05-21-00737-CV         V.               E.
                                            Opinion delivered by Justice
SRPF B/QUADRANGLE                           Pedersen, III, Justices Goldstein and
PROPERTY, LLC, Appellee                     Smith participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee SRPF B/Quadrangle Property, LLC recover its
costs, if any, of this appeal from appellant TNT Quadrangle Partners, LP.


Judgment entered this 2nd day of December, 2021.




                                      –3–